Citation Nr: 9926130	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1984 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from 
August 1978 to March 1980.

In May 1997, the Board remanded this claim for due process 
requirements.  The action requested has since been completed, 
and the appeal has again been referred to the Board for 
appellate review.


FINDING OF FACT

Competent medical evidence has not been submitted that would 
establish a nexus between the veteran's military service and 
a currently diagnosed psychiatric disorder including paranoid 
schizophrenia.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the RO first received a claim for 
service connection for an acquired psychiatric disorder in 
May 1984.  Service connection for paranoid schizophrenia was 
denied in an October 1984 rating decision.  The veteran was 
informed of that rating decision and appellate rights in 
correspondence dated later in October 1984.  In November 
1984, the RO received a copy of the October 1984 
correspondence back from the veteran with handwritten 
annotations to the effect that he was mentally disabled, was 
deemed so by the Social Security Administration, and that he 
believed that he was eligible for VA benefits as a result.  
In handwritten correspondence received in August 1985, the 
veteran informed the RO that he had psychiatric problems that 
he believed were the result of his active service.  The RO 
received other correspondence in October 1985 regarding the 
veteran's psychiatric claim.  In this respect, any of the 
above referenced letters from the veteran could reasonably be 
construed as a timely notice of disagreement with the October 
1984 rating decision.  Further review of the claims file 
reflects that the RO received a substantive appeal in August 
1995, shortly after issuing a statement of the case to the 
veteran.

The RO has characterized the issue on the basis of whether 
the veteran has submitted new and material evidence, and 
indeed the Board has likewise characterized the issue the 
same way in a May 1997 remand.  However, in light of the 
above and upon further review, the Board must now find that 
the October 1984 rating decision that denied service 
connection for paranoid schizophrenia is not final.  
Accordingly, the Board finds that the veteran's claim should 
be adjudicated on a de novo basis.  A review of a November 
1998 supplemental statement of the case reflects that the RO 
also essentially conducted a de novo review of the record at 
that time.  In using this standard, the Board has considered 
whether the veteran would be prejudiced.  However, as the 
veteran has consistently argued throughout his claim the 
merits of service connection, the Board finds that he would 
not be prejudiced by this approach.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as a psychosis, including paranoid 
schizophrenia, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish the required 
nexus.  See 38 C.F.R. §§ 3.307, 3.309 (1998); Traut v. Brown, 
6 Vet. App. 498, 502 (1994).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's central contention is that his psychiatric 
disorder, primarily characterized as paranoid schizophrenia, 
had its origins in service.  While he has also asserted in 
some correspondence that his psychiatric problems, diagnosed 
as paranoid schizophrenia, are the result of an in-service 
cyst removal (for which service connection has already been 
denied), the more relevant contention is that paranoid 
schizophrenia was first manifest in service.

In October 1979, the veteran was given a provisional 
diagnosis of immature personality disorder and the veteran 
was referred for evaluation as to the validity of the 
diagnosis and for the possibility of psychotherapy.  On 
further evaluation, the veteran complained of increasing 
stress from family and the Navy.  He complained of having 
been assaulted and nothing having been done about it, and 
reported alleged mistreatment by superiors.  Following 
examination, the examiner concluded that there was no 
evidence of mental illness and that the veteran was fit for 
duty.  The March 1980 separation examination includes no 
complaints, findings or a diagnosis of a psychiatric 
disorder.  

Fairly voluminous post-service psychiatric treatment records 
and a VA examination report are incorporated in the claims 
file.  As a result of his claim, the veteran was afforded a 
VA psychiatric examination in August 1984.  Initially, the 
examiner noted that the claims file was not available to her, 
and that the veteran was the sole source of information.  The 
veteran related that he was first diagnosed with a psychosis 
during service in 1980, and that he received a general 
discharge from active service as a result of his inability to 
adapt to the military.  The veteran continued that after 
finishing high school and attending some community college 
classes, he joined the military in 1978.  He continued that 
in late 1979 an acute psychosis was diagnosed, but that he 
did not receive treatment, but was rather returned to active 
duty.  In 1981, after his discharge, the veteran obtained an 
Associate's Degree.  In 1983, the veteran related that he 
stabbed his father with a bayonet, and thus, spent six months 
in jail.  The veteran also related hospitalization from March 
to June 1984 at the VA Medical Center in Battle Creek, 
Michigan for psychiatric problems.  At the time of the August 
1984 examination, the veteran lived alone in his apartment, 
but occasionally lived with his parents.  He also reported 
meditating to pass the time.  While oriented to all three 
spheres, the veteran's conversation jumped from one subject 
to another, and his associations were loose.  Paranoid 
ideation was also noted.  Paranoid type schizophrenia was 
diagnosed, which the examiner characterized as severe.

Other VA treatment records are also of record, dated from 
1983 to present; a detailed discussion of each record is not 
required here, as each substantially relates that the veteran 
has consistently been diagnosed a having a psychosis.  Most 
relate that the veteran has paranoid schizophrenia.  One 
notable record is a March 1983 VA treatment record that 
related that the veteran was admitted to a VA Medical Center 
after being released from jail due to probation; this was 
related to the bayonet assault on his father.  A September 
1984 Social Security Administration determination found that 
while the veteran alleged that his disabilities originated in 
August 1981, the evidence showed that the veteran had been 
disabled since March 1984 due to his psychiatric 
difficulties.  

In September 1998 and December 1998 the RO attempted to 
develop the veteran's claim by requesting a VA examination 
and opinion.  This development apparently was to determine 
what relationship, if any, existed between the veteran's 
military service and post-service diagnosis of paranoid 
schizophrenia.  The veteran failed to report for either 
scheduled examination.

The Board has evaluated the medical evidence as discussed 
above, and concludes that the veteran has not submitted a 
well-grounded claim for service connection for an acquired 
psychiatric disorder.  The Board notes that the veteran was 
not diagnosed as having paranoid schizophrenia or any other 
acquired psychiatric disorder in service.  While the veteran 
related to the examiner who performed the August 1984 VA 
examination that his psychosis was diagnosed during service, 
such was not shown by his service medical records.  In this 
respect, an unenhanced medical history, simply being dictated 
to a medical professional, is insufficient to provide any of 
the criteria for a well-grounded claim.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

More importantly, the Board notes that the veteran has 
submitted no competent medical evidence establishing a nexus 
between the claimed disability and the veteran's military 
service.  No medical examiner has opined that a current 
acquired psychiatric disorder was incurred in or aggravated 
in service.  In fact, the evidence of record does not even 
relate the in-service provisional diagnosis of immature 
personality disorder to a current psychiatric disorder, to 
include paranoid schizophrenia.  (Parenthetically, 
developmental or congenital defects are not generally 
service-connectable.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998).)  
Only the veteran purports to establish such a relationship, 
but as a layperson, the veteran is not competent to provide a 
medical opinion, such as a nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Further, the evidence available in the claims file does not 
reflect that paranoid schizophrenia or any other psychosis 
became manifest to a compensable degree within one year 
following separation from service.  Rather, the evidence of 
record reflects that the veteran was first diagnosed with a 
psychiatric disorder several years after service and after 
the presumptive period had ended.  As the evidence does not 
show that a psychosis was manifest to a compensable degree 
within the prescribed period, the evidence is insufficient to 
establish the required nexus to well ground this claim.  See 
38 C.F.R. §§  3.307, 3.309; Traut, supra.

The Board notes further, that with respect to the provisions 
set forth in Savage, supra, the evidence does not indicate 
that the veteran had a chronic psychiatric disorder in 
service.  Moreover,  even accepting the veteran's assertions 
of continuity of symptomatology relating to the claimed 
disability in this case for purposes of determining whether a 
well-grounded claim has been presented, there is no medical 
opinion linking a current acquired psychiatric disorder to 
that symptomatology.  Savage, 10 Vet. App. at 495.

In light of the above, the Board must find that the veteran's 
claim for service connection is not plausible or capable of 
substantiation, and thus, it must be denied as not well 
grounded.  In doing so, the Board notes that it has not been 
made aware of any outstanding evidence which could serve to 
well ground the claim for service connection.  In any event, 
the VA has no duty to assist in the absence of a well-
grounded claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Finally, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for the benefit sought.  
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

